Citation Nr: 0634099	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  98-00 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 20 percent disabling.  

2.  Entitlement to an innocently acquired psychiatric 
disorder, to include anxiety reaction with dizzy and blackout 
spells, agoraphobia and panic disorder.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1980 to 
January 1983.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 RO rating decision 
of the RO.  

In December 2000, the Board determined that new and material 
evidence had been received and reopened the claim of service 
connection for an innocently acquired psychiatric disorder.  

The Board thereupon remanded the two remaining issues on 
appeal, as characterized on the title page, to the RO for 
further development and adjudication.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Throughout the pendency of this appeal the service-
connected hypertension has been shown to have been 
predominately manifested by diastolic blood pressure readings 
significantly lower than 120mm.  

3.  Shortly after service, the veteran is shown to have 
manifested an anxiety reaction that as likely as not had its 
clinical onset during his period of active military service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected hypertension are not 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.104 including 
Diagnostic Code 7101 (2006).  

2.  With resolution of reasonable doubt in the veteran's 
favor, his acquired psychiatric disability manifested by an 
anxiety disorder is due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

The veteran's claims arise from a rating decision in July 
1997, prior to the enactment of VCAA.  In a post-remand 
letter dated in May 2001, the RO asked the veteran to provide 
the names and addresses for those medical providers, 
including VA providers, who had treated the appellant for 
either hypertension or for a nervous condition since his 
discharge from military service.  

In April 2005, the RO sent the veteran a letter informing him 
that in order to support a claim for higher evaluation for a 
service-connected disability, the evidence must show that the 
disability had become worse; the letter also informed the 
veteran that in order to support a claim for service 
connection for a disability the evidence must show an injury 
or disease that began in military service or became worse 
during military service, a current physical or mental 
disability as shown by medical evidence, and a relationship 
between the claimed disability and military service.  

In June 2005, the RO sent a letter to the veteran informing 
him that the file was being returned to the Board for review, 
but that he could still submit any additional evidence 
directly to the Board.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection and for increased 
rating, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The letter listed the evidence newly received by VA and 
informed the veteran about what specific evidence was still 
required to show entitlement to increased rating for 
hypertension (i.e., medical statements showing the severity 
of the disability and/or lay statements from persons able to 
provide firsthand observation of the severity of the 
disability) and what specific evidence was still required to 
show entitlement to service connection for a psychiatric 
condition (i.e., medical evidence that the condition was 
incurred in or aggravated by military service).  

The letter specifically advised the veteran, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  This is logical, 
since the rating decision was issued prior to enactment of 
VCAA.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the April 2005 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letters, the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the file was returned 
to the Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and the 
RO has not notified the veteran of the criteria for degree of 
disability or effective date of rating.  However, on these 
facts, the RO's omission is harmless: the Board's decision 
grants service connection for a psychiatric disorder, but 
does not assign a degree of disability or effective date for 
that disability; accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess as regards a claim for service connection.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the SOC of January 1998 and the 
SSOC of February 2005; this suffices for Dingess.  The Court 
also held that VA notice must include information regarding 
the effective date that may be assigned.  While the RO has 
not explicitly provided such notice in this case, such 
omission is harmless on these facts: the present claim for 
increase (for a disability already service-connected) did not 
arise out of a claim for service connection; the Board is 
denying the claim for increase, so no effective date is being 
assigned; and, there is no indication whatsoever that the 
veteran is challenging any effective date already assigned 
(the claim for increased rating on appeal is not a claim for 
higher initial rating).  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either of the claims 
on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the claims are adjudicated.  The 
veteran has been afforded appropriate VA medical examinations 
in support of his claims.  

The veteran has also been advised of his entitlement to 
testify personally before the RO and/or before the Board in 
regard to the claims on appeal, but he has not chosen to 
participate in such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased rating 
for hypertension and service connection for a psychiatric 
disorder.  


II.  Analysis

A.  Hypertension

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101.  For purposes of rating under this section, 
the term "hypertension" means that the diastolic blood 
pressure is predominantly 90mm or greater, and "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominantly 160mm or greater with a diastolic 
blood pressure of less than 90mm.  

Effective on January 12, 1998, the rating criteria for DC 
7101 have been as follows.  
A rating of 10 percent requires diastolic blood pressure 
predominantly 100mm or more, or systolic blood pressure 
predominantly 160mm or more, or minimum evaluation for an 
individual with a history of diastolic blood pressure 
predominantly 100mm or more or who requires continuous 
medication for control.  

A rating of 20 percent requires diastolic blood pressure 
predominantly 110mm or more, or systolic blood pressure 
predominantly 200 mm or more.  A rating of 40 percent 
requires diastolic pressure predominantly 120mm or more.  A 
rating of 60 percent requires diastolic blood pressure 
predominantly 130mm or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  

Historically, the veteran was granted service connection for 
hypertension effective on January 1, 1983, with an initial 
rating of 40 percent, by a rating decision in May 1983.  The 
rating was reduced to 20 percent, effective on June 1, 1985.  

The veteran filed his instant claim for a rating higher than 
20 percent in February 1997.  

The blood pressure readings during the pendency of the appeal 
were as follows:

In 1997: 136/78 and 137/76 (March); 164/90 (April); 110/90 
(May-June); 150/115 (July). 

In 1999: 123/82 (April); 140/88 (December).  

In 2000:  173/116, 158/119, 123/84 (January); 134/82 (March); 
134/78 (September-October); 134/78, 168/114, 176/106 
(November).  

In 2001: 135/95 (January).  

In 2002: 159/95 (January); 132/82 standing, 130/80 sitting, 
and 122/80 lying (QTC examination on March 22); 140/90 
standing, 138/90 sitting, and 130/88 lying (QTC examination 
on March 26); 155/101 (September).  

In 2004: 128/90 standing, 178/72 sitting, and 156/92 lying 
(QTC examination May 26). 

As noted, a higher rating of 40 percent under the criteria of 
DC 7101 requires 
diastolic blood pressure predominantly 120mm or more.  During 
the pendency of the appeal, the veteran's diastolic blood 
pressure was 119mm on one occasion, and the predominant 
diastolic blood pressure was significantly less than even 
that number.  The Board accordingly finds that the criteria 
of DC 7101 do not allow a rating higher than 20 percent for 
the service-connected hypertension.    

The Board notes that the RO recently granted service 
connection for cardiomegaly as secondary to service-connected 
hypertension, and granted a 30 percent rating for that 
disability (see rating decision dated in February 2005).  

Since cardiac symptoms associated with hypertension are 
separately compensated, they are not considered in the actual 
rating of the hypertension disability, which is rated by 
application of DC 7101.  As shown, a straightforward 
application of DC 7101 does not support a rating higher than 
the current 20 percent.  

In face of the medical evidence, the veteran asserts that he 
subjective believes that the service-connected hypertension 
should be rated at a higher level of disability.  However, he 
has presented no competent evidence to support these lay 
assertions.  

Accordingly, the Board finds that claim for a rating higher 
than 20 percent for the service-connected hypertension must 
be denied.  


B.  Service Connection for an Innocently Acquired Psychiatric 
Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2006).  

The service medical records include a November 1979 pre-
induction physical examination that shows a "normal" 
clinical psychiatric evaluation.  Service medical treatment 
records show no diagnosis for, or treatment of, any 
psychiatric finding during service.  The report of physical 
examination in January 1983 immediately prior to the 
veteran's separation from service recorded his psychiatric 
evaluation as "normal."  

A VA medical certificate dated in February 1983, one month 
after the veteran's separation from service, shows complaint 
of "increased nervousness" and irritability; during a VA 
ear/nose/throat (ENT) consultation in March 1983, he 
complained of having vague "nervous problems" and insomnia.  

A VA compensation and pension (C&P) examination in March 
1983, two months after the veteran's discharge from service, 
records a working diagnosis of anxiety reaction with 
recurrent syncope.  

The veteran underwent a VA C&P examination in April 1988 
during which the examiner recorded that he had been under 
psychiatric care but was not currently being followed for 
anxiety. The examiner noted a diagnosis of "anxiety state."  

The veteran filed a claim of service connection for nervous 
disorder in February 1989.  The claim was denied by an 
unappealed May 1989 rating decision, based on the RO's 
determination that the current psychiatric disorder was due 
to willful misconduct, i.e. episodic alcohol and cocaine 
abuse. 

The veteran filed the instant claim of service connection in 
February 1997.  

A VA psychiatric treatment noted by Dr. G.W.B. in January 
2001 stated that the veteran had a schizo-affective disorder, 
beginning at a very early age with signs of the disorder in 
elementary school.  Nothing in the treatment note indicated 
the basis for these findings, or indicated an opinion as to 
whether any pre-existing condition was aggravated 
(permanently worsened) due to military service.  

The veteran underwent a VA-contracted psychiatric examination 
by QTC in October 2004.  The examiner reviewed the claims 
file and summarized previous diagnoses and treatments.  The 
veteran stated that he had essentially sabotaged his military 
service because he hated the military and wanted to be 
separated.  He also reported having had childhood unhappiness 
and abuse and substance abuse beginning in junior high 
school.  

The examiner recorded clinical observations of the veteran's 
demeanor, cognition, mood and affect.  The examiner diagnosed 
alcohol dependence, cocaine dependence in full sustained 
remission, marijuana dependence in full sustained remission, 
acid dependence in full sustained remission, psychosis not 
otherwise specified, and panic disorder with acrophobia and 
claustrophobia.  

The examiner stated, with "100 percent certainty," that the 
diagnosed psychiatric disorders began prior to military 
service.  In a subsequent addendum dated in January 2005, the 
examiner stated that there is no evidence the military 
service had worsened the veteran's mental condition.  

A careful review of the evidence above shows that the veteran 
was not identified as having a psychiatric disorder at the 
time of his entry into military service or during his 
military service.  

However, as noted above two medical providers (VA physician 
G.W.B. in January 2001, and the QTC examiner in October 2004) 
stated that the condition pre-existed military service; the 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  Accordingly, the Board must determine 
whether the veteran had a pre-existing condition, and, if so, 
whether the presumption of aggravation applies.  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  By 
"clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that both the disease and injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  In its decisions, the Board is bound to follow the 
precedential decisions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  

The Federal Circuit Count held in Wagner that the correct 
standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the claimant' s disability 
existed prior to service, and (2) that the pre-existing 
disability was not aggravated during service.  

As noted, both Dr. G.W.B. and the QTC examiner stated 
opinions that the veteran's psychiatric condition pre-existed 
service, and indeed the QTC examiner stated his opinion with 
"100 percent certainty."  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis, 1 Vet. App. at 66.  
However, the Board is free to assess medical evidence and is 
not obligated to accept a physician's opinion.  Wilson v. 
Derwinski, 2 Vet. App 614 (1992).  

In this case, neither Dr. G.W.B. nor the QTC examiner 
explained his reasons for opining that the veteran's 
psychiatric disorder pre-existed military service, and the 
Board notes that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  

The Board accordingly finds that clear and unmistakable 
evidence has not been presented to rebut the presumption of 
soundness on entry into military service. The presumption of 
aggravation does not apply.  

The Board particularly notes at this point that VA diagnosed 
the veteran with anxiety reaction just two months after his 
discharge from service.  This fact supports the veteran's 
assertions by showing that as likely as he not had an 
acquired psychiatric disability that had its clinical onset 
during his three years of active service.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  In this 
case, with resolution of reasonable doubt in the veteran's 
favor, service connection for a disability manifested by an 
anxiety disorder is warranted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 59, 55 
(1990).  



ORDER

A rating in excess of 20 percent for the service-connected 
hypertension is denied.

Service connection for an acquired psychiatric disorder, to 
include anxiety disorder, is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


